         Case 20-30336 Document 587 Filed in TXSB on 03/09/20 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                             ENTERED
                                                                                           03/09/2020
IN RE:                         §
                               §                      CASE NO: 20-30336
MCDERMOTT INTERNATIONAL, INC., §                      CHAPTER 11
et al.,                        §
                               §
        Debtors.               §                      DAVID R. JONES

                                         ORDER
                                      (Docket No. 557)

       For the reasons stated on the record pursuant to Bankruptcy Rule 7052, the motion to
continue the upcoming confirmation hearing is denied. The Court will consider the issues raised
by Mr. Van Deelen in the motion as part of his objection to confirmation of the Debtors’
proposed plan.

       SIGNED: March 9, 2020.


                                               ___________________________________
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




1/1
